Case 6:20-cv-00534-RRS-CBW Document 16 Filed 10/05/20 Page 1 of 1 PageID #: 80




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 GROSS G. WILLIAMS                                        CASE NO. 6:20-CV-00534 SEC P

 VERSUS                                              JUDGE ROBERT R. SUMMERHAYS

 TAX COLLECTOR                                     MAGISTRATE JUDGE WHITEHURST
 LAFAYETTE PARISH, ET AL



                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, determining that the findings are correct under the applicable law,

 and noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the civil rights complaint

 be DISMISSED WITHOUT PREJUDICE, for lack of jurisdiction.

        THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 5th

 day of October, 2020.




                                         ________________________________________
                                                       ROBERT R. SUMMERHAYS
                                                UNITED STATES DISTRICT JUDGE
